Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on August 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/511305 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Denis Maloney on March 17, 2022 confirming cancellation of claim 30.
The application has been amended as follows: 
Claim 30 canceled)
End of Amendment. 
Response to Amendment
Claims 1-16 and 30 stand cancelled. Claims 17, 26 and 33 are currently amended. Claims 17-29 and 31-37 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.
In view of Examiner’s Amendment and Terminal Disclaimer herein above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 17-29 and 31-37 are allowed. 
The following is an examiner’s statement of reasons for allowance: Claims 17, 26 and 33 are allowed because the closest prior art Computational Study of Computed Tomography Contrast Gradients in Models of Stenosed Coronary Arteries to Eslami et al.  teaches the use of the aorta as a reference value for the determination of a contrast Eslami et al. also teaches to provide determinations of the corrected contrast levels at, for example, 2mm intervals along the length of the vasculature (i.e., this inherently or at least obviously teaches that a distal extremity is determined and the path from the starting point to a distal extremity is identified - for example, the path along which the 2mm intervals are utilized). However, Eslami et al fails to explicitly teach a centerline of the path and to then utilize a "calculate a centerline of local contrast levels; identify reference contrast levels within the image; iteratively determine corrected contrast levels for at least some of the pixels in the image by multiplying the original contrast levels of at least some of the pixels by the ratio of one of the reference contrast levels divided by a local reference contrast level that is the closest of the centerline contrast levels to the location within the vascular system”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
. Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661